Citation Nr: 1744402	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-15 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial rating greater than 30 percent prior to January 29, 2015, and greater than 70 percent thereafter, for depressive disorder.

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for irritable bowel syndrome.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to service connection for chronic fatigue syndrome.

10.  Entitlement to service connection for a bilateral knee disability.

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to December 2006, including 2 tours in combat in Iraq during Operation Iraqi Freedom, and additional unverified active service and Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted, in pertinent part, the Veteran's claim of service connection for depressive disorder, assigning a 30 percent rating effective April 20, 2011, and denied claims of service connection for radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, a cervical spine disability, chronic fatigue syndrome, a bilateral knee disability, and for PTSD.  The RO also essentially reopened a previously denied service connection claim for a low back disability and denied this claim on the merits.  The RO finally denied a claim of entitlement to a TDIU.  The Veteran disagreed with this decision in April 2012.  He perfected a timely appeal in May 2013.

The Board observes that, in a January 2009 rating decision, the RO denied the Veteran's claim of service connection for a low back disability.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  He also did not submit any relevant evidence or argument within 1 year of the January 2009 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a low back disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As is explained below in greater detail, the previously denied service connection claim for a low back disability is reopened.  The reopened service connection claim for a low back disability and the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a rating decision dated on January 12, 2009, and issued to the Veteran on January 20, 2009, the RO denied, in pertinent part, a claim of service connection for a low back disability; this decision was not appealed and became final.

2.  The evidence received since the January 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus because it shows that the Veteran experiences current low back disability which may be attributable to active service.

3.  The record evidence shows that, prior to January 29, 2015, the Veteran's service-connected depressive disorder is manifested by, at worst, moderate symptoms including mild to moderate anxiety and associated insomnia, exaggerated startle response, lack of motivation, forgetfulness, ruminations about his military service, verbal aggression, anger, and social withdrawal.

4.  The record evidence shows that, effective January 29, 2015, the Veteran's service-connected depressive disorder is manifested by, at worst, moderately severe symptoms including a depressed mood, anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control; there is no evidence of total occupational and social impairment.

5.  The record evidence does not indicate that the Veteran experiences current disability due to his claimed radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, cervical spine disability, or chronic fatigue syndrome which could be attributed to active service or any incident of service.

6.  The record evidence shows that the Veteran's bilateral knee genu varum deformity is a congenital defect which cannot be attributed to active service.

7.  The record evidence shows that the Veteran does not meet the criteria for a valid diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision, which denied the Veteran's claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

2.  Evidence received since the January 2009 RO decision in support of the claim of service connection for a low back disability is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an initial rating greater than 30 percent prior to January 29, 2015, and greater than 70 percent thereafter, for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).  

4.  Radiculopathy of the bilateral lower extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  Fibromyalgia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  Irritable bowel syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

8.  A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

9.  Chronic fatigue syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

10.  A bilateral knee disability was not incurred in or aggravated by active service nor may arthritis of the bilateral knees be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9 (2016); VAOPGCPREC 82-90 (July 18, 1990).

11.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

New and Material Evidence Claim

In January 2009, the AOJ denied, in pertinent part, the Veteran's claim of service connection for a low back disability.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of this rating decision and it became final.  He also did not submit any statements relevant to this claim within 1 year of this rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a low back disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim in statements on a VA Form 21-4138 which was received by the AOJ on April 20, 2011.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a low back disability, the evidence before VA at the time of the prior final AOJ decision consisted of the Veteran's service treatment records and his post-service VA treatment records.  The AOJ stated that, although the Veteran had complained of low back pain during active service, the records did not indicate that he had been diagnosed as having a chronic low back disability which could be attributed to active service.  Thus, the claim was denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports and additional lay statements from the Veteran.  All of this newly received evidence is to the effect that the Veteran currently experiences a low back disability which is related directly to active service.  For example, following VA spine examination in August 2011, the VA examiner diagnosed the Veteran as having mild posterior joint space narrowing at L5-S1, a tiny right lateral osteophyte at the superior endplate of L5, and low back pain.  This examiner also opined that it was less likely than not that the Veteran's current low back disability was related to a service-connected right ankle disability.  The rationale for this opinion was that the Veteran's low back and right ankle conditions were "different disease entities with different pathophysiological process[es] unrelated to each other."

The Board notes that the evidence which was of record at the time of the prior final AOJ decision in January 2009 did not indicate that the Veteran experienced current low back disability which could be attributed to active service.  The newly received evidence suggests that, in fact, the Veteran currently experiences a low back disability which may be related to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since January 2009 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating this claim.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a low back disability is reopened.

Service Connection Claims

The Veteran contends that he incurred radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, a cervical spine disability, chronic fatigue syndrome, a bilateral knee disability, and PTSD during active service.

Laws and Regulations

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) generally applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, a cervical spine disability, chronic fatigue syndrome, or PTSD.  Despite the Veteran's assertions to the contrary, the record evidence shows that he does not experience any current disability due to his claimed radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, cervical spine disability, or chronic fatigue syndrome which could be attributed to active service or any incident of service.  The evidence also indicates that the Veteran does not meet the diagnostic criteria for a valid diagnosis of PTSD.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in October 2002, prior to his entry on to active service in January 2003, the Veteran stated that he was in good health and reported no relevant pre-service medical history.  Clinical evaluation was normal. 

On a Pre-Deployment Health Assessment completed in September 2005, prior to a deployment to Iraq, the Veteran reported that he was in "very good" health.

On a Post-Deployment Health Assessment completed in August 2006, following a deployment to Iraq and prior to his separation from service in December 2006, the Veteran reported experiencing stiff joints, back pain, and muscles aches during his most recent Iraq deployment.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, a cervical spine disability, chronic fatigue syndrome, or for PTSD.  It shows instead that the Veteran does not experience any disability due to his claimed radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, a cervical spine disability, chronic fatigue syndrome, or PTSD which could be attributed to active service or any incident of service.  For example, on VA chronic fatigue syndrome examination in August 2011, the Veteran's complaints included fatigue/restlessness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported experiencing constant or nearly constant debilitating fatigue with 20 incapacitating episodes within the previous 12-month period.  His fatigue lasted 24 hours or longer after exercise.  His reported symptoms were a sore throat, generalized muscle aches and weakness, migratory joint pain, sleep disturbance, an inability to concentrate, forgetfulness, and confusion.  Physical examination showed tenderness/spasm at right trapezius, tenderness at the bilateral knees, right ankle, and left plantar fascia, a complete general range of motion, 5/5 muscle strength in all 4 extremities, and no gross sensory deficits.  The VA examiner stated that at least 6 of the 10 criteria for chronic fatigue syndrome had not been met.  This examiner also stated that the criterion of new onset debilitating fatigue severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of 6 months had not been met.  The diagnoses were right trapezius myositis and spasm, right ankle sprain by history, and left plantar fasciitis by history.

On VA fibromyalgia examination in August 2011, the Veteran's complaints included unexplained fatigue which was constant or nearly so.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran also complained of widespread  musculoskeletal pain, stiffness, muscle weakness, achiness, myalgia, arthralgia, and decreased exercise tolerance.  He experienced musculoskeletal symptoms on both sides of his body in the neck, both arms, both legs, and back.  His reported musculoskeletal pain affected his axial skeleton and the extremities.  Physical examination showed tender points at the right trapezius "at the midpoint of the upper border" but otherwise was unchanged from the VA chronic fatigue syndrome examination.  The diagnoses also were unchanged from the VA chronic fatigue syndrome examination.  

On VA PTSD examination in August 2011, the Veteran's reported symptoms included trouble sleeping, exaggerated startle response, lack of motivation, forgetfulness, ruminations about his military service, verbal aggression, anger, and social withdrawal.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his reported symptoms had lasted for 1 year.  He had no current treatment for a mental disorder.  The Veteran reported serving in combat in Iraq and identified his in-service stressor as coming under numerous enemy mortar attacks, including while on convoy patrol, and feeling responsible for the death of an Iraqi soldier whom he had ordered to drive a truck which got hit by enemy fire.  

Mental status examination of the Veteran in August 2011 showed he was clean, restless psychomotor activity, frequently uses obscene words in his speech, an angry attitude, intact attention, an inability to do serial 7s, full orientation, unremarkable thought process, preoccupation with 1 or 2 topics, no delusions, hallucinations, sleep impairment, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal ideation, or problems with activities of daily living, normal memory, and poor impulse control with episodes of violence.  The VA examiner concluded that the Veteran's in-service stressor was related to fear of hostile military or terrorist activity and met the stressor criteria for PTSD.  This examiner also concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD because "he does not fulfill the symptom criteria for persistent avoidance of the stimulus."  

On private orthopedic evaluation later in August 2011, no relevant complaints were noted .  Physical examination of the cervical region showed normal movement, no muscular spasms, deformity, or painful areas, no adenopathy.  Physical examination of the upper limbs showed no atrophy of the arms or forearms, no rheumatological or post-traumatic deformities, no nerve deficits, normal movement, and complete functional ability.  Physical examination of the lower limbs showed no atrophy of the thighs or calves, stable cross and collateral tendons, 5/5 muscle strength, no instability or neurovascular deficit, and preserved joint movements.  Neurological examination showed normal deep tendon reflexes.  X-rays of the spinal column and lumbosacral column were negative.  The private clinician stated that the Veteran had no "disability in sitting, standing, walking, lifting and carrying loads, handling objects" and could "stand and walk 8 hours with reasonable rest periods.  Can lift heavy weights."  The final diagnosis was no evidence of orthopedic pathology.

On VA Gulf War Guidelines examination in September 2011, the Veteran's complaints included irritable bowel syndrome.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that there were no complaints or treatment for diarrhea in the Veteran's service treatment records.  The Veteran reported a change in his bowel habits since service which persisted despite changes to his diet.  He also reported experiencing chronic diarrhea which lasted for several days at a time, consisted of multiple daily episodes of watery and explosive diarrhea, fecal accidents, blood in the stool, and required the wearing of diapers.  He refused to undergo a barium enema as part of this evaluation.  Physical examination of the abdomen/gastrointestinal system showed normal bowel sounds, no evidence of palpable mass, hernia, ascites, abdominal guarding, or tenderness, a normal liver and spleen, no hemorrhoids, and no periods of incapacitation.  The Veteran refused to undergo a rectal examination.  The VA examiner opined that there was no objective evidence to support the Veteran's complaints of chronic diarrhea and no evidence of electrolyte disturbances or thyroid disease at this examination.  The rationale for this opinion was the Veteran's physical examination results and a review of the medical evidence.  This examiner noted that the Veteran refused to undergo a barium enema as part of this evaluation.  

The Veteran contends that he incurred radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, a cervical spine disability, chronic fatigue syndrome, and PTSD during active service.  The record evidence does not support his assertions regarding the existence of any of these claimed disabilities which could be attributed to active service or any incident of service.  It also does not indicate that that the Veteran meets the diagnostic criteria for a valid diagnosis of PTSD.  For example, no radiculopathy, peripheral neuropathy, or cervical spine disability was noted on VA spine examination in August 2011.  There also was no evidence of fibromyalgia or chronic fatigue syndrome on VA fibromyalgia or chronic fatigue syndrome examinations conducted in August 2011, respectively.  A private clinician found later in August 2011 that the Veteran had no orthopedic pathology.  The VA PTSD examiner specifically found in August 2011 that, although the Veteran met the PTSD stressor criteria because his in-service stressor was related to the fear of hostile military or terrorist activity, he did not meet the diagnostic criteria for a valid diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2016).  A different VA examiner specifically found on VA Gulf War Guidelines examination in September 2011 that there was no clinical evidence to support the Veteran's assertions that he experienced chronic diarrhea (or irritable bowel syndrome).  These opinions were fully supported.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, a cervical spine disability, chronic fatigue syndrome, and PTSD at any time during the pendency of this appeal. Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Having reviewed the record evidence, the Board finds that the Veteran does not experience any current disability due to his claimed radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, a cervical spine disability, chronic fatigue syndrome, and PTSD which could be attributed to active service or any incident of service.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for any of these claimed disabilities.  In summary, the Board finds that service connection for radiculopathy of the bilateral lower extremities, fibromyalgia, peripheral neuropathy of the bilateral lower extremities, irritable bowel syndrome, a cervical spine disability, chronic fatigue syndrome, and PTSD is not warranted.  

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a bilateral knee disability.  The Veteran contends that he incurred a bilateral knee disability during active service.  The record evidence does not support his assertions regarding an etiological link between his current bilateral knee disability and active service or any incident of service.  It shows instead that the Veteran's current bilateral knee genu varum deformity is a congenital defect which cannot be attributed to active service.  

The Board notes initially that service connection is prohibited for congenital defects.  See 38 C.F.R. § 4.9 (2016).  see also VAOPGCPREC 82-90 (July 18, 1990) (discussing prohibition against granting service connection for congenital defects).  The Board also notes in this regard that a genu varum deformity is defined as a deformity in which the knees are abnormality separated and the lower extremities are bowed inwardly.  This deformity may be in the thigh or leg or both and also is known as bowleg.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 765 (30th ed. 2003).  The Veteran's available service treatment records show no complaints of or treatment for a bilateral knee disability at any time during service.  The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.

The post-service evidence also does not support granting service connection for a bilateral knee disability.  It shows instead that, although the Veteran has complained of and been treated for a bilateral knee disability since his service separation, his current bilateral knee genu varum deformity is a congenital disability which cannot be related to active service.  For example, on VA joints examination in August 2011, the Veteran's complaints included bilateral knee pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran also reported experiencing bilateral knee deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased joint motion, warmth, swelling, and tenderness.  He also reported yearly flare-ups of severe knee pain.  He could not stand for longer than 30-45 minutes and was unable to walk more than a few yards.  He intermittently but frequently used a cane.  Physical examination showed a normal gait, no evidence of abnormal weight bearing or inflammatory arthritis.  Physical examination of the knees showed bilateral crepitus, tenderness, subpatellar tenderness, and bilateral genu varum deformities (bowed legs).  X-rays of the knees showed no acute radiographic pathology.  The diagnosis was clinical congenital bilateral knee genu varum deformities.

On private outpatient treatment later in August 2011, no relevant complaints were noted.  Physical examination showed no edema, redness, heat, or effusion in either knee.  X-rays of the knees were negative.  The impression was no evidence of orthopedic pathology.

The Veteran contends that his current bilateral knee disability (diagnosed as congenital bilateral knee genu varum deformities) is related to active service.  Contrary to the Veteran's assertions, the record evidence clearly shows that a genu varum deformity is a congenital defect (as the VA examiner stated in August 2011).  The August 2011 VA clinician's opinion concerning the congenital nature of the Veteran's current bilateral knee genu varum deformities was fully supported.  See Stefl, 21 Vet. App. at 124.  And it is undisputed that service connection is prohibited for congenital defects.  See 38 C.F.R. § 4.9; see also VAOPGCPREC 82-90 (July 18, 1990).  The Veteran also has not identified or submitted any evidence demonstrating that his congenital bilateral knee genu varum deformities are not congenital defects or otherwise are related to active service.  In summary, the Board finds that service connection for congenital bilateral knee genu varum deformities is not warranted.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board finally finds that service connection for arthritis of the bilateral knees is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  The record evidence does not indicate and the Veteran does not contend that he incurred arthritis of the bilateral knees during active service or within the first post-service year (i.e., by December 2007) such that service connection is warranted for this disability.  Id.  As noted above, the Veteran's knee x-rays in 2011 were negative and showed no arthritis present in either knee.  Thus, the Board finds that service connection for arthritis of the bilateral knees is not warranted.

Higher Initial Rating Claim

The Veteran contends that his service-connected depressive disorder is more disabling than currently (and initially) evaluated.

Laws and Regulations

The Veteran's service-connected depressive disorder currently is evaluated as 30 percent disabling effective April 20, 2011, and as 70 percent disabling effective January 29, 2015, under 38 C.F.R. § 4.130, DC 9434 (major depressive disorder).  See 38 C.F.R. § 4.130, DC 9434 (2016).  As relevant to this claim, a 30 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for major depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 30 percent prior to January 29, 2015, and greater than 70 percent thereafter, for depressive disorder.  The Veteran contends that his service-connected depressive disorder is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions.  It shows instead that, prior to January 29, 2015, the Veteran's service-connected depressive disorder is manifested by, at worst, moderate symptoms including mild to moderate anxiety and associated insomnia, exaggerated startle response, lack of motivation, forgetfulness, ruminations about his military service, verbal aggression, anger, and social withdrawal (as seen on VA PTSD examination in August 2011).  As noted above, on VA PTSD examination in August 2011, the Veteran's reported symptoms included trouble sleeping, exaggerated startle response, lack of motivation, forgetfulness, ruminations about his military service, verbal aggression, anger, and social withdrawal.  Mental status examination of the Veteran showed he was clean, restless psychomotor activity, frequently uses obscene words in his speech, an angry attitude, intact attention, an inability to do serial 7s, full orientation, unremarkable thought process, preoccupation with 1 or 2 topics, no delusions, hallucinations, sleep impairment, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal ideation, or problems with activities of daily living, normal memory, and poor impulse control with episodes of violence.  The VA examiner concluded that the Veteran's symptoms "are not severe enough to interfere with social and occupational functioning."  The Axis I diagnosis was depressive disorder, not otherwise specified.  

In a March 2012 opinion addendum to the August 2011 VA examination, a VA clinician opined that it was at least as likely as not that the Veteran's depressive disorder was related to active service.  The rationale for this opinion was a review of the medical evidence which showed that the Veteran had answered "Yes" to 3 of 4 questions relating to PTSD on a post-deployment health assessment dated in December 2006.  This clinician stated that, although the Veteran had not met the diagnostic criteria for a diagnosis of PTSD at the August 2011 examination, a review of relevant medical literature indicated that episodes of depressive disorder "often follow a severe psychosocial stressor (war exposure) [and] psychosocial events (stressors) may play a significant role in the precipitation of the first and second episodes of a depressive disorder."

On VA outpatient treatment in April 2013, the Veteran stated that "he has been feeling fine in the last two weeks."  The VA clinician stated:

[The Veteran] reports he has been having episodes of insomnia characterized mainly by early morning awakening.  He refers this insomnia is mostly related to external noises in his neighborhood.  He denies any associated depressive symptoms, as he refers he has been having a bright and sharp mood, and he also reports he has been able to continue and pursue with many different daily activities.  He also spends time with his friends and he helps several friends and neighbors in different work and jobs at their homes.

The Veteran denied difficulty concentrating and reported past racing thoughts but no racing thoughts "at present."  He also denied any suicidal or homicidal ideation.  He experienced occasional nightmares related to his tours of duty in Iraq.

Mental status examination of the Veteran in April 2013 showed he was calm, appropriately dressed and groomed, spontaneous speech, no delusions, coherent, relevant, and logical thoughts, no looseness of associations, flight of ideas, phobias, panic attacks, obsessions or compulsions, or delusions or hallucinations, and full orientation.  The assessment included mild to moderate anxiety "and associated insomnia" and "mild to moderate elated, elevated mood and increased energy levels."  The Veteran's GAF score was 55, indicating moderate symptoms.  The Axis I diagnoses included bipolar II disorder, anxiety disorder, not otherwise specified, and major depressive disorder by history.  The Veteran was prescribed quetiapine 100 mg orally at bedtime.

The Veteran contends that his service-connected depressive disorder is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions prior to January 29, 2015.  It shows instead that this disability is manifested by, at worst, moderate symptoms.  VA PTSD examination documented the Veteran's complaints of trouble sleeping, exaggerated startle response, lack of motivation, forgetfulness, ruminations about his military service, verbal aggression, anger, and social withdrawal.  Although mental status examination of the Veteran showed restless psychomotor activity, frequent use of obscene words in his speech, an angry attitude, an inability to do serial 7s, preoccupation with 1 or 2 topics, and poor impulse control with episodes of violence, the VA examiner concluded that the Veteran's symptoms "are not severe enough to interfere with social and occupational functioning."  

VA outpatient treatment in April 2013 documented the Veteran's complaints of insomnia which he attributed to "external noises in his neighborhood."  The Veteran specifically denied experiencing any depressive symptoms associated with his reported insomnia.  More importantly, he also reported "having a bright and sharp mood" and being able "to continue and pursue with many different daily activities.  He also spends time with his friends and he helps several friends and neighbors in different work and jobs at their homes."  The Veteran also denied any difficulty concentrating or current suicidal or homicidal ideation or racing thoughts although he experienced occasional nightmares relating to his combat service in Iraq.  The VA clinician concluded that the Veteran had mild to moderate anxiety "and associated insomnia" and "mild to moderate elated, elevated mood and increased energy levels" and his GAF score reflected moderate symptoms.  The record evidence, overall, dated prior to January 29, 2015, does not indicate that the Veteran experiences at least occupational and social impairment with reduced reliability and productivity or deficiencies in most areas or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating under DC 9434) such that an initial rating greater than 30 percent for depressive disorder is warranted for this time period.  Nor does the evidence dated prior to January 29, 2015, suggest that the Veteran's service-connected depressive disorder is manifested by other symptoms of similar frequency, severity, and duration as are required for an initial rating greater than 30 percent.  See Vazquez-Claudio, 713 F. 3d at 112.  No panic attacks or obsessive/ritualistic behavior and a normal memory were noted during this time period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 30 percent for depressive disorder during this time period.  Thus, the Board finds that the criteria for an initial 30 percent rating prior to January 29, 2015, for depressive disorder have not been met.

The Veteran also is not entitled to an initial rating greater than 70 percent effective January 29, 2015, for depressive disorder.  Although the Board acknowledges that the symptomatology attributable to the Veteran's service-connected depressive disorder worsened on VA examination conducted on January 29, 2015, there is no indication that he experiences total occupational and social impairment (i.e., a 100 percent rating under DC 9434) such that an initial rating greater than 70 percent is warranted as of that date.  See 38 C.F.R. § 4.130, DC 9434 (2016).  For example, VA mental disorders examination on January 29, 2015, showed no relevant complaints.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and referred frequently to the Veteran's prior VA PTSD examination in August 2011.  The Veteran stated that he drank a lot especially when he was angry.  The VA examiner noted that the Veteran's laboratory testing of record showed "mild liver enzyme abnormalities often occurring in people who abuse alcohol frequently."  The Veteran's reported symptoms were depressed mood, anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control.  

Mental status examination of the Veteran on January 29, 2015, showed adequate hygiene, appropriately dressed, inappropriate laughter when discussing his "violent tendencies or about his drinking," sweating despite air conditioning in the examination room, coherent and logical thoughts, no looseness of associations or circumstantial thinking, mildly pressured speech but no blocking or flight of ideas, no perseveration, delusions, obsessions, compulsions, phobias, feelings of guilt, suicidal or homicidal ideation, or ideas of worthlessness or hopelessness, no auditory or visual hallucinations, full orientation, good attention span, a well-preserved memory, good judgment, and fair insight.  The VA examiner concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity as a result of his major depressive disorder.  The diagnosis was major depressive disorder.  

In a March 2015 addendum to the January 2015 VA examination, the VA examiner stated that the Veteran "suffers from both major depression and alcohol use disorder.  His main complaint is not depressed mood or sadness but his tendency to violence and the fact that he drinks to[o] much.  His tendency to violence is more likely a result of disinhibition caused by alcohol than a result of a sad mood."

In a June 2016 addendum to the January 2015 VA examination, the VA examiner stated that the Veteran's service-connected major depressive disorder and his alcohol use disorder were "separate and distinct conditions NOT related to each other."  This examiner reiterated that the Veteran had occupational and social impairment with reduced reliability and productivity.  This examiner also stated that 50% of the Veteran's occupational and social impairment was due to his alcohol use disorder and 50% was due to his service-connected major depressive disorder.

The Veteran contends that his service-connected depressive disorder is more disabling than initially evaluated effective January 29, 2015.  Although the record evidence (VA examination dated on January 29, 2015) shows that the symptomatology attributable to the Veteran's service-connected depressive disorder worsened on that date, it does not support the assignment of an initial rating greater than 70 percent effective on that date.  The Board acknowledges that VA examination on January 29, 2015, documented the presence of a depressed mood, anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control due to the Veteran's service-connected depressive disorder.  Mental status examination of the Veteran also documented the presence of inappropriate laughter when discussing his "violent tendencies or about his drinking," sweating despite air conditioning in the examination room, and mildly pressured speech.  Despite the presence of these additional symptoms at this examination, the VA examiner concluded that the Veteran experienced, at worst, occupational and social impairment with reduced reliability and productivity as a result of his major depressive disorder (i.e., a 50 percent rating under DC 9434).  See 38 C.F.R. § 4.130, DC 9434 (2016).  This examiner also concluded in 2 subsequent addenda in March 2015 and in June 2016 that the Veteran's reported "tendency to violence" (seen in the finding of impaired impulse control obtained on mental status examination in January 2015) was related to an alcohol use disorder which was a separate and distinct condition which was not related to his service-connected depressive disorder.  The record evidence, overall, does not indicate that, effective January 29, 2015, the Veteran experiences total occupational and social impairment (i.e., a 100 percent rating under DC 9434) such that an initial rating greater than 70 percent is warranted as of that date.  Id.  Nor does the evidence suggest that the Veteran's service-connected depressive disorder is manifested by other symptoms of similar frequency, severity, and duration as are required for an initial rating greater than 70 percent effective January 29, 2015.  See Vazquez-Claudio, 713 F. 3d at 112.  There were no delusions or hallucinations and no suicidal or homicidal ideation and the Veteran had adequate hygiene and full orientation on VA examination on January 29, 2015.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 70 percent effective January 29, 2015, for depressive disorder.  Thus, the Board finds that the criteria for an initial 70 percent rating effective January 29, 2015, for depressive disorder have not been met.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a low back disability is reopened; to this extent only, the appeal is granted.

Entitlement to an initial rating greater than 30 percent prior to January 29, 2015, and greater than 70 percent thereafter, for depressive disorder is denied.

Entitlement to service connection for radiculopathy of the bilateral lower extremities is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for irritable bowel syndrome is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for PTSD is denied.


REMAND

As noted above, the Board has reopened the Veteran's previously denied service connection claim for a low back disability.  As also noted above, following VA spine examination in August 2011, the VA examiner opined that it was less likely than not that the Veteran's current low back disability was related to his service-connected right ankle disability.  This examiner did not address whether the Veteran's current low back disability was related to active service on a direct service connection basis, however.  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary.  Given the foregoing, and given the length of time which has elapsed since the Veteran's VA spine examination in August 2011, the Board finds that, on remand, he should be scheduled for appropriate examination to determine the nature and etiology of his low back disability.

The Veteran also contends that he is entitled to a TDIU.  Because adjudication of the Veteran's service connection claim for a low back disability likely will impact adjudication of his TDIU claim, the Board finds that these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's TDIU claim must be deferred.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of his low back disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a service-connected disability caused or aggravated (permanently worsened) a low back disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for depressive disorder, left foot plantar fasciitis, right ankle sprain, and for tinnitus

3.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


